EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Seitz on 27 January 2021.

The application has been amended as follows: 

	Claims 9 and 16 are cancelled.

EXAMINER’S COMMENTS

Claim Interpretation
	Claim limitations “cooling element” and “heating element” were also interpreted under 35 U.S.C. 112(f) and rejected under 35 U.S.C. 112(b) in the original office action as not having corresponding structure described in the original disclosure.  Claims 9 and 16 are canceled above, rendering this issue moot.
	Claim limitations “infotainment system,” “collision avoidance system,” and “navigation system” were previously interpreted under 35 U.S.C. 112(f) and rejected under 35 U.S.C. 112(b) as not having corresponding structure described in the original disclosure.  Upon reconsideration and discussion with Applicant’s attorney, limitations “infotainment system,” “collision avoidance system,” and “navigation system” are considered generally understood terms of art that, within the context of Applicant’s invention, one of ordinary skill in the art would 
	The interpretations under 35 U.S.C. 112(f) of “heat generating element,” “airflow generating element,” “control module,” and “control unit” as set forth in the previous office action are maintained.
	The rejection under 35 U.S.C. 112(b) regarding the limitation “all passenger cabin ducts” is withdrawn.  The Examiner accepts Applicant’s Attorney’s argument that since the limitation simply recites “all…,” but does not recite “all the…” or “all said…,” there is no lack of antecedent basis.

Reasons for Allowance
Claims 1-8 and 11-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has properly incorporated the allowable subject matter of original claim 10 into independent claim 1.  See discussion in previous office action regarding the allowable subject matter of claims 10 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763